DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 14, 2022 has been entered.
 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 4-6, 8-9, 11-13, 15-16, 18-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over  U.S. 2020/0241757 issued to Looi Chow Lee et al. and Nobuyuki Saika et al. (Saika).
As per claim 1, Lee teaches A method of capturing a fractional snapshot of a distributed file system (Abstract), comprising:
receiving a snapshot request to generate a fractional snapshot of a file system, the snapshot request comprising an indication of a subset of data of the file system (Lee: [0039],a set of electronic files partitioned into two or more sets of files including a first set and a second set. The set of electronic files comprise numerous files stored across one or more storage devices. The electronic files may be identified using various search criteria. The first set of files backed up using a first snapshot chain and the second set of files using a second snapshot chain including incremental snapshots);
identifying, by a processing device, the subset of data of the file system indicated by the snapshot request … (Lee: [0039], a set of electronic files partitioned into two or more sets of files including a first set and a second set. The electronic files may be identified using various search criteria. The set of files may not necessarily correspond with all files stored within particular folders or directories and may instead comprise subsets of files stored within the folders or directories that match a specified pattern);
and generating, by the processing device, the fractional snapshot comprising the subset of data of the file system indicated by the snapshot request (Lee: [0039], The electronic files may be identified using various search criteria. The first set of files backed up using a first snapshot chain and the second set of files using a second snapshot chain including incremental snapshots).
	Lee does not explicitly teach  “determining whether a best-efforts flag is set from the fractional snapshot of the file system” and  “… in response to determining the best-efforts flag is set”. Saika does teach this limitation at page 7, [0119], as the snapshot program acquires a snapshot of files for which the acquisition flag is set to “ON”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Lee system of fractional snapshot by utilizing the acquisition flags of Saika to provide an indication as to whether or not a snapshot is to be acquired. One would have been motivated to make this modification because Lee describes in [0035], in some cases the entire data set being backed-up may be partitioned into two or more data partitions. The different point in time versions of the data set being backed-up may be captured on a periotic basis (e.g. every four hours) and stored using two or more snapshot chains corresponding with the two  or more data partitions. Includes full image snapshot and one or more incremental snapshot. In [0036], in some cases a set of electronic files (e.g. a file set may be partitioned onto a plurality of independent partitions and each partition may correspond to a separate snapshot chain. As such, by providing the acquisition flag (best-effort flag) it  provide an indication as to whether or not a snapshot is to be acquired and to provide for the acquisition and/or generation of snapshots may be staggered across the different partitions to limit the computational and storage costs per snapshot and to limit the snapshot chain lengths per snapshot chain as described by Lee on page 2, [0036]).

As per claim 2, same as claim arguments above and Lee teaches:
wherein the file system comprises one or more file sets and wherein the fractional snapshot comprises a subset of the one or more file sets (Lee: [0039], a set of electronic files partitioned into two or more sets of files including a first set and a second set. The electronic files may be identified using various search criteria. The set of files may not necessarily correspond with all files stored within particular folders or directories and may instead comprise subsets of files stored within the folders or directories that match a specified pattern, The first set of files backed up using a first snapshot chain and the second set of files using a second snapshot chain including incremental snapshots).
As per claim 4, same as claim arguments above and Lee teaches:
receiving a request to remove the fractional snapshot, determining the file sets included in the fractional snapshot and removing the fractional snapshot for each of the file sets of the fractional snapshot (Lee:[[0038], as chain of dependencies supporting expired snapshots to be broken and expired snapshots are deleted). 
As per claim 5, same as claim arguments above and Lee teaches:
 wherein generating the fractional snapshot comprises: determining whether each of the file sets are available and generating the fractional snapshot with the file sets that are available (Lee: [0039], The electronic files may be identified using various search criteria. The set of files may not necessarily correspond with all files stored within particular folders or directories and may instead comprise subsets of files stored within the folders or directories that match a specified pattern, The first set of files backed up using a first snapshot chain and the second set of files using a second snapshot chain including incremental snapshots).

As per claim 6, same as claim arguments above and Lee teaches:
wherein generating the fractional snapshot comprises: determining whether each of the file sets have been modified since a last snapshot; and generating the fractional snapshot on file sets that have been modified (Lee:[0039], as incremental snapshots include data changes).

As per claim 8, Lee teaches: A system comprising:
a memory (Lee: Figure 1A: ref.nu: 167 (memory)); and
a processing device operatively coupled to the memory (Lee: Figure 1A: ref.nu: 166 (processor)), the processing device to perform operations comprising:
receiving a snapshot request to generate a fractional snapshot of a file system, the snapshot request comprising an indication of a subset of data of the file system (Lee: [0039],a set of electronic files partitioned into two or more sets of files including a first set and a second set. The set of electronic files comprise numerous files stored across one or more storage devices. The electronic files may be identified using various search criteria. The first set of files backed up using a first snapshot chain and the second set of files using a second snapshot chain including incremental snapshots);
identifying the subset of data of the file system indicated by the snapshot request … (Lee: [0039], a set of electronic files partitioned into two or more sets of files including a first set and a second set. The electronic files may be identified using various search criteria. The set of files may not necessarily correspond with all files stored within particular folders or directories and may instead comprise subsets of files stored within the folders or directories that match a specified pattern); and
generating the fractional snapshot comprising the subset of data of the file system indicated by the snapshot request (Lee: [0039], The electronic files may be identified using various search criteria. The first set of files backed up using a first snapshot chain and the second set of files using a second snapshot chain including incremental snapshots).
Lee does not explicitly teach  “determining whether a best-efforts flag is set from the fractional snapshot of the file system” and  “… in response to determining the best-efforts flag is set”. Saika does teach this limitation at page 7, [0119], as the snapshot program acquires a snapshot of files for which the acquisition flag is set to “ON”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Lee system of fractional snapshot by utilizing the acquisition flags of Saika to provide an indication as to whether or not a snapshot is to be acquired. One would have been motivated to make this modification because Lee describes in [0035], in some cases the entire data set being backed-up may be partitioned into two or more data partitions. The different point in time versions of the data set being backed-up may be captured on a periotic basis (e.g. every four hours) and stored using two or more snapshot chains corresponding with the two  or more data partitions. Includes full image snapshot and one or more incremental snapshot. In [0036], in some cases a set of electronic files (e.g. a file set may be partitioned onto a plurality of independent partitions and each partition may correspond to a separate snapshot chain. As such, by providing the acquisition flag (best-effort flag) it  provide an indication as to whether or not a snapshot is to be acquired and to provide for the acquisition and/or generation of snapshots may be staggered across the different partitions to limit the computational and storage costs per snapshot and to limit the snapshot chain lengths per snapshot chain as described by Lee on page 2, [0036]).

As per claim 9, same as claim arguments above and Lee teaches:
wherein the file system comprises one or more file sets and wherein the fractional snapshot comprises a subset of the one or more file sets (Lee: [0039], a set of electronic files partitioned into two or more sets of files including a first set and a second set. The electronic files may be identified using various search criteria. The set of files may not necessarily correspond with all files stored within particular folders or directories and may instead comprise subsets of files stored within the folders or directories that match a specified pattern, The first set of files backed up using a first snapshot chain and the second set of files using a second snapshot chain including incremental snapshots).

As per claim 11, same as claim arguments above and Lee teaches:
receiving a request to remove the fractional snapshot; determining the file sets included in the fractional snapshot and removing the fractional snapshot for each of the file sets of the fractional snapshot (Lee:[[0038], as chain of dependencies supporting expired snapshots to be broken and expired snapshots are deleted). 

As per claim 12, same as claim arguments above and Lee teaches:
 wherein generating the fractional snapshot comprises: determining whether each of the file sets are available and generating the fractional snapshot with the file sets that are available (Lee: [0039], The electronic files may be identified using various search criteria. The set of files may not necessarily correspond with all files stored within particular folders or directories and may instead comprise subsets of files stored within the folders or directories that match a specified pattern, The first set of files backed up using a first snapshot chain and the second set of files using a second snapshot chain including incremental snapshots).

As per claim 13, same as claim arguments above and Lee teaches:
wherein generating the fractional snapshot comprises: determining whether each of the file sets have been modified since a last snapshot and generating the fractional snapshot on file sets that have been modified (Lee:[0039], as incremental snapshots include data changes).

Claims 15-16, 18-20 are rejected based on the same rational as claims 1-2, 4-6 above.


Claims 3,7,10,14,17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Saika as applied to claim above, and further in view of U.S. 9,558,073 issued to Jared Cantwell et al. (“Cantwell”).
As per claim 3, 10, 17 same as claim arguments above and Lee and Saika do not explicitly teach  wherein the indication of the subset of data comprises a list of storage objects, each storage object identifying a data node and storage location of a file set to be included in the fractional snapshot. Cantwell does teach this limitation at (Cantwell: column 6, lines 52-60, as the metadata includes an ordered list structure of block identifiers. The data blocks are retrieved from storage by sending a request for the data to a metadata server. A request may include a list of the block identifiers to be backed up, Cantwell: column 7, lines 20-25, as create and maintain statistics and snapshot data corresponding to a particular operation, the snapshot data may be used latter during data restoration).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Lee system of backing up and restoring versions of electronic files by using a plurality of independently managed snapshots and the Saika flags by utilizing the metadata and identifiers of Cantwell to generate snapshots for backing up and restoring files. One would have been motivated to make this modification because Lee describes at [0039], a set of electronic files that may be identified using various search criteria. The set of files may not necessarily correspond with all files stored within particular folders or directories but instead comprise subsets of files stored within the folders or directories that match a specified pattern and generating snapshots. As such, providing a list of identifiers to be used for backup and snapshot data would limit computational and storage costs per snapshot.

As per claim 7, 14 same as claim arguments above and Lee and Saika do not explicitly teach wherein the file system comprises a meta node and one or more data nodes, and wherein the fractional snapshot is generated for a subset of the one or more data nodes. Cantwell does teach this limitation at (Cantwell: column 6, lines 20-30, metadata maps (file names, volume, object names, block numbers, etc.), column 6, lines 52-60, as the metadata includes an ordered list structure of block identifiers. The metadata is used to retrieve a copy of all the data blocks of the client volume in order to create an initial backup. The data blocks are retrieved from storage by sending a request for the data to a metadata server. The requested data is based on the data block identifiers. A request may include a list of the block identifiers to be backed up, Cantwell: column 7, lines 20-25, as create and maintain statistics and snapshot data corresponding to a particular operation, the snapshot data may be used latter during data restoration). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Lee system of backing up and restoring versions of electronic files by using a plurality of independently managed snapshots and the Saika flags by utilizing the metadata and identifiers of Cantwell to generate snapshots for backing up and restoring files. One would have been motivated to make this modification because Lee describes at [0039], a set of electronic files that may be identified using various search criteria. The set of files may not necessarily correspond with all files stored within particular folders or directories but instead comprise subsets of files stored within the folders or directories that match a specified pattern and generating snapshots. As such, providing a list of identifiers  to be used for backup and snapshot data would limit computational and storage costs per snapshot.

Response to Arguments
Applicant's arguments filed April 14, 2022 have been fully considered but they are not persuasive.

Applicant argues Lee does not teach a snapshot request and “determining whether a best-efforts flag is set from the fractional snapshot of the file system” and  “identifying, by a processing device, the subset of data of the file system indicated by the snapshot request in response to determining the best-efforts flag is set”. 
Lee states a set of electronic files may be partitioned into two or more sets of files including a first set of files and a second set of files. The first set of files may be backed-up using a first snapshot chain and the second set of files may be backed-up using a second snapshot chain. But there is no disclosure regarding a best-efforts flag at all. Lee fails to disclose the step of determining that the best-efforts flag is set.  In addition, Applicant states  Lee’s method, the first snapshot chain is simply applied to the first set of files one snapshot after another with an increment between each snapshot, and the second snapshot chain is simply applied to the second set of files one snapshot after another with an increment between each snapshot. Thus, the subset of files are identified time sequentially for the first set of files or the second set of files. Once the snapshot chain length for the first snapshot chain reaches a threshold limit, a new full image snapshot may be acquired or generated in order to begin a new snapshot chain. However, Lee fails to disclose the step of identifying the subset of data of the file system in response to determining that the best-efforts flag is set. 
Examiner finds Saika does teach “determining whether a best-efforts flag is set from the fractional snapshot of the file system” and  “… in response to determining the best-efforts flag is set” at page 7, [0119], as the snapshot program acquires a snapshot of files for which the acquisition flag is set to “ON”. 
Lee teaches receiving a snapshot request to generate a fractional snapshot of a file system, the snapshot request comprising an indication of a subset of data of the file system (Lee: [0039],a set of electronic files partitioned into two or more sets of files including a first set and a second set. The set of electronic files comprise numerous files stored across one or more storage devices. The electronic files may be identified using various search criteria. The first set of files backed up using a first snapshot chain and the second set of files using a second snapshot chain including incremental snapshots) , identifying, by a processing device, the subset of data of the file system indicated by the snapshot request … (Lee: [0039], a set of electronic files partitioned into two or more sets of files including a first set and a second set. The electronic files may be identified using various search criteria. The set of files may not necessarily correspond with all files stored within particular folders or directories and may instead comprise subsets of files stored within the folders or directories that match a specified pattern) and generating, by the processing device, the fractional snapshot comprising the subset of data of the file system indicated by the snapshot request (Lee: [0039], The electronic files may be identified using various search criteria. The first set of files backed up using a first snapshot chain and the second set of files using a second snapshot chain including incremental snapshots).
Lee does not explicitly teach  “determining whether a best-efforts flag is set from the fractional snapshot of the file system” and  “… in response to determining the best-efforts flag is set”. Saika does teach this limitation at page 7, [0119], as the snapshot program acquires a snapshot of files for which the acquisition flag is set to “ON”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Lee system of fractional snapshot by utilizing the acquisition flags of Saika to provide an indication as to whether or not a snapshot is to be acquired. One would have been motivated to make this modification because Lee describes in [0035], in some cases the entire data set being backed-up may be partitioned into two or more data partitions. The different point in time versions of the data set being backed-up may be captured on a periotic basis (e.g. every four hours) and stored using two or more snapshot chains corresponding with the two  or more data partitions. Includes full image snapshot and one or more incremental snapshot. In [0036], in some cases a set of electronic files (e.g. a file set may be partitioned onto a plurality of independent partitions and each partition may correspond to a separate snapshot chain. As such, by providing the acquisition flag (best-effort flag) it  provide an indication as to whether or not a snapshot is to be acquired and to provide for the acquisition and/or generation of snapshots may be staggered across the different partitions to limit the computational and storage costs per snapshot and to limit the snapshot chain lengths per snapshot chain as described by Lee on page 2, [0036]).
Applicant argues prior art of record  fails to disclose or teach the snapshot request.  Examiner finds Lee does teach this at [0039],a set of electronic files partitioned into two or more sets of files including a first set and a second set. The first set of files backed up using a first snapshot chain and the second set of files using a second snapshot chain including incremental snapshots.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN F RAYYAN whose telephone number is (571)272-1675.  The examiner can normally be reached on Monday 8am-4:00pm, T, TH 8-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.F.R/Examiner, Art Unit 2167                  
April 22, 2022

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167